Per Curiam.
Debt against Williams on his official bond as sheriff of Morgan county. Breach alleged, the failure to return an execution in time.
The execution was dated March 3, 1843; and, hence, under the rule now established for the computation of time, was returnable March 3, 1844. But that day was Sunday; and, by the statute of 1843, the execution was, on that account, returnable on the following Monday, being the 4-th of March. On that day it was returned. There was, therefore, no breach of the bond.
tOn the failure of a sheriff to return an execution in time, he was liable to 10 per cent, on, over and above the amount of, the debt, &c., under the statute of 1843. That statute was subsequently repealed; but the Circuit Court instructed that the plaintiff had a vested right in said 10 per cent., which the legislature could not taire away.
If that 10 per cent, was a penalty, the legislature had a right to remit it. See the eases cited in Norris v. Crocker et al., 13 Howard 429.
The judgment is reversed with costs. Cause remanded, &c.